Title: To Benjamin Franklin from Jean Haag and Other Favor Seekers, 1 November 1779
From: Haag, Jean
To: Franklin, Benjamin


Money, as usual, was at the core of most requests addressed to Franklin in the course of this volume: outright pleas for financial help or inquiries for clarification of the American currency system.
Jean Haag, whose letter is published below, needs money to get back to Charleston. A painter who gives his name simply as Paul writes on December 29 to ask for Franklin’s participation in a subscription meant to honor the memory of Jean-Jacques Rousseau through a print amply described in a two-page prospectus affixed to his letter. Of a deeply allegorical nature, this work will measure 7½ by 13 inches and cost 18 l.t.

John Landells’ petition, in English, is undated and comes from Paris. He was born in Philadelphia but when his father died, his mother took him back to Scotland where he served his apprenticeship as a saddler. He sailed to Ostend in the hope of regaining North America, failed in that enterprise, and went to Paris in order to find work and save his money for a passage. But he is now penniless and desperately needs Franklin’s help.
Also undated is the piteous letter sent by Jacques Gauthier. A sailor and cambusier (in charge of distributing food rations) on the King’s vessels, he has lost an eye at sea and been put on half-pay. He needs money to get to Bordeaux and join the merchant marine, he is destitute, and his last hope is Franklin, le père des marins. He sent another appeal, in a different hand, on the following day, thanking Franklin for the 3 l.t. remitted by his servant, a welcome help but not enough to reach Bordeaux. Gauthier recalls that the Doctor had once helped his father return home to Fort Royal (today Fort de France, Martinique).
Equally pitiful is the unsigned and undated petition sent to “Monseigneur de flankelin” by a sailor hailing from Granville (Normandy) and captured on board a merchant ship loaded with flour. He fell ill on the way to Toulon and lacks sufficient funds to reach the Bureau de la Marine. He is on the verge of starving to death.
The chevalier Darang, writing from Nancy on November 27, explains that, having received 500 piastres in bills of exchange from Martinique, he passed them on, on October 9, to a Nancy merchant who, that very day, sent them to a Paris merchant. The bills could not be cashed immediately since Franklin was out in the country (“à la campagne”) for two weeks. That can be remedied but his real question is about the rate of exchange: is it possible that Franklin will only give 5 l.t. when one obtains 5 l.t. 6 s. in Bordeaux?
South Carolina’s currency is the object of Milhas le jeune’s puzzlement. In a letter from Bordeaux, dated February 19, he relates that he acquired a contract worth 3,050 pounds in South Carolina money, bearing a 7 per cent interest. When he tried to negotiate it in Paris, he was told that Franklin was expecting two ships bringing him instructions as to the proper procedures. He wishes to know where and when the interest will be paid, and when the capital will be reimbursed.
Jean-Louis, comte de Sayn et Wittgenstein, who professes himself a long-time admirer of Franklin’s, writes from Wittgenstein on January 25. He needs the Doctor’s help in order to collect a debt that Lutterloh contracted when raising troops for Great Britain in Germany and promises to send the appropriate legal documents as soon as Franklin signifies his willingness to help out. He does not doubt Lutterloh’s honesty and has heard that he is distinguishing himself in Washington’s army.
Ollivier-René Le Bolloche de Kerascoet, in a letter of December 5, written from Paimpol (Brittany) thanks Franklin for having given him news of his son Thibault, captured on his way to America and kept prisoner in Ireland. Would the Doctor kindly remit two louis to that son, one of his twenty-one children? He will be duly reimbursed.
Three correspondents are eager for news. Marassé, who says only that he is an infantry colonel, wonders how a young man named Béchet de Rochefontaine is doing. An engineer, he had embarked on the Fier Roderigue in early 1778 and when last heard from, in a letter of July 27, 1778, he was in Philadelphia, happy and proud to serve under Gen. Washington. Col. Marassé’s letter is dated November 1, 1779, and comes from Epernay in Champagne.
On February 24, L. Ginet, writing from Lyons where he has a small business, explains that he sent his son to Boston two years previously with some merchandise, but the young man, age 22, was captured and left destitute after his exchange. The French envoy, M. Gérard, touched by his plight, gave him some secretarial work, but the family has not received any news for a long time. Has Gérard returned to France? And, if so, what is his address?
A lawyer by the name of Materre is also anxious about the fate of his twenty-five-year-old son, Jacques. The young man, who had served in the regiment of Vivarais infanterie, sailed from Bordeaux the previous March on the Meulan, belonging to Reculès & Raimbaux, in the hope of finding employment in the American army but even though the ship arrived safely not a word from him has been received. He is dark-haired, dark-complexioned, with two front teeth broken in a fall. Were it not for the common knowledge that every moment of Franklin’s life is devoted to philanthropy, the writer would not dare disturb him in this way. His letter is dated February 29, and sent from Treignac in the Limousin.
The Doctor’s services as postal go-between were, as usual, much in demand. Writing on January 5 from the Grand Séminaire de St. Sulpice in Paris, the abbé de la Fitte de Pellepore reminds Franklin of a promise made the previous day: to forward a bundle of letters to the French consul in Charleston, M Plombard. He entreats the Doctor to do so by the quickest and safest means possible since the letters are destined for his brother, the chevalier de la Fitte about whose fate he is extremely anxious.
Franklin’s old friend the chevalier de Kéralio also begs on January 16 for a letter to be forwarded. He sends greetings from their “Bonne amie” the comtesse de Forbach, a little tired from having attended a wedding.

Writing in English from Carlsruse (Karlsruhe) on February 20, August Püppele, a “Well whisher to America,” asks for a letter to be forwarded to America. He served in Col. Bayard’s regiment of the Philadelphia militia and after returning home was employed by Congress in riding express. Also writing in English, from the Hotel de Rome in Paris, Samuel Wharton wishes to take advantage of the return to London of some friends of Franklin to entrust them with a packet for Messrs Bland, Bernet & Hoar. This letter is undated.
A number of people hope to secure Franklin’s sponsorship of their career or collaboration for a project they have in mind. Thus, P. de Monchanin fils describes a literary enterprise of his: considering Franklin’s enthusiasm for the Table raisonnée des principes de l’économie politique, he hopes to put the American’s name at the head of the list of names to figure in his Catéchisme, in which he plans to spell out the rights and duties of the new society laid out by Franklin. His letter is dated February 22 and comes from Paris.
Trigant, a lawyer at the Parlement of Bordeaux, in an undated letter is concerned about the career of the fourth of his six sons, Elie, a young man so enamored of navigation and so gifted for it that his mates call him Jean Bart, after the naval hero of the seventeenth century. He encloses a printed account of his son’s services to the American cause and his tribulations at the hands of the British in Guernsey once it was discovered that he was himself of English descent. The son has just sent a placet to Sartine, begging to be considered for the rank of captain in spite of his young age. Would Franklin please second this move?
On December 3, Jean-Baptiste Famin prefaces his request for a consulship by describing the importance of consuls to the growth and safety of international commerce and listing the legal and administrative duties performed by them. Now that Spain is expected to recognize the independence of the United States, he anticipates the need for consuls at the Spanish ports and hopes that his own experience and reputation as a merchant will persuade Franklin to appoint him consul in Barcelona. Famin encloses his ten-page proposal to make brandy and spirits according to a new process thought up by Mr. Argand from Geneva and tested to the satisfaction of his own company, Famin, Devoize et Companie. Franklin endorsed one of the two copies of the letter, “M. Famin / desiring to be Consul / his proposal to make Brandy.”
Under the impression that Franklin has already appointed consuls to French ports, Girault, “employé aux affaires du Roy dans les cours Etrangeres,” writes on behalf of a commercial house at Rouen to inquire if he intends to name a congressional consul to that city. His letter is dated December 27. Four days later Du Boismartin, secretary to the comte de Broglie, addresses Henry Coder to ask his help in obtaining an interview with Franklin for his friend Girault, also well known to the comte de Broglie. Coder appends a note asking Franklin’s consideration for his friends’ request on behalf of Girault.
Someone obviously close to Franklin (the handwriting looks like M Brillon’s) asks him for letters of recommendation to Boston and Philadelphia for an honest merchant named Grivet who is about to go “chez les insurgents” and needs to learn about their customs. The undated letter bears the notation “Ansd,” and specifies two addressees: Jonathan Williams in Boston and Robert Morris in Philadelphia.
Also in need of better acquaintance with American commercial customs and the English language is Bernard Lafitte, the nephew of Leonard and Jean Lafitte, Bordeaux merchants long since engaged in Atlantic trade. They inform Franklin in an undated letter that the young man, who is about twenty-five and endowed with an excellent character, will be embarking soon on the Aimable Louison, one of their own ships, sailing for Charleston. Franklin endorsed that letter “Recommendation for M. Lafitte” and noted that he had written “to Gadsden & Bache,” i.e., Christopher Gadsden, the Charleston merchant.
Calling himself “the most unfortunate of men,” an anonymous writer came all the way from Ligny en Barrois, expending his resources in the process, to present his Histoire ameriquaine. Franklin’s approval of his work will be reward enough. This letter is undated.

There were those who wanted an appointment. Hendrik Calkoen, about to return to Holland from a trip to Paris, explains in English that he would “enjoy the happiness For a Dutchman to see a patron of liberty.” He did not date his request.
Grandjean de Fouchy, the astronomer and former secretary perpetual of the Academy, also sends an undated request for a meeting to talk about something that he believes will be pleasing to Franklin. He did write about this earlier but, having received no answer, presumes his letter did not arrive.
The comte de Marazzani, writing from Paris on January 13, simply wants fifteen minutes, “désirant avoir l’honneur de vous faire ma Cour.” He identifies himself as a captain of the former Münster Regiment in the service of the King of Prussia.
Equally desirous for fifteen minutes of Franklin’s time, James Le Tellier, who sends from Caen an undated letter in English, explains at great length that his wife has been defrauded of her lawful inheritance. Only with the Doctor’s help can the matter be disentangled. Judging from the complicated story he tells, we doubt that a quarter of an hour would have sufficed.
Also chafing under what he perceives as injustice, Nicolas Baillard, the watchman for the past thirteen months of the English prize Elizabelle taken by American privateers, is angry at the Sieur Gourlat (Gourlade?) for refusing to let him have the wood used for packing the cargo of the said vessel. That is not the way the generous Americans treat their watchmen in Nantes and La Rochelle. Furthermore, he is paid only 16 s. a day rather than the customary 30 to 40. He is an invalid old man, overwhelmed with family expenses, and doubts not that Franklin will do him justice. No date to his letter, no place of origin.
Jacques Comte, a ship captain from Bordeaux, asks for a moment only, whenever Franklin wishes, to discuss commercial matters concerning the United States. His letter to the minister plenipotentiary was written in Paris and is undated.
In a note merely dated Tuesday evening, the chevalier de Ricard, an infantry colonel, begs for a short interview about “affaires qui sont personelles à Monsieur franklin.”
There appear among Franklin’s papers two letters, one of which is signed Felix Lixaute and dated January 1, 1780. The other is undated and unsigned but undoubtedly from the same person, a man who had lost his mind and wrote in a rambling, almost incomprehensible way. Since they both start with “Mon General” and Franklin’s name (given as “docteur Flanquelin”) only appears casually in the text, we guess they were meant for Washington and that the Doctor did not forward them. The gist of them is a denunciation of England.
Finally, we have Franklin as the purveyor of freedom. William Freeman, writing in English from Bristol on December 11, pleads in favor of his friend and neighbor George Phillips, taken prisoner while a passenger on the Polly, returning from Jamaica. The capture was made by the Monsieur and the prize carried to France where Phillips, a family man whose business has suffered much, is treated as a prisoner of war. Mindful of his personal friendship with Franklin and the services he occasionally renders to Americans in trouble, the writer trusts that an application will promptly be sent to Sartine and a passport granted speedily to Phillips, who has a letter of credit on a Paris gentleman.
The convict Michel Paquin, serving a life sentence on the galleys, sends no fewer than eight requests, with slight variations: he was condemned for theft in 1769, is filled with remorse, and wishes to enter the American service. He encloses a wallet of his own making with one of his appeals.
Thomas Rest Crowder writes in English from Fougères (Brittany), on behalf of himself and three fellow-prisoners. He hails from Pennsylvania, was captured, carried to York, then embarked on a brig bound for London and taken by French privateers. After languishing two months in prison he wants to make his way to Bordeaux and wishes Franklin would procure him a pass. His letter bears no date.
  
Monsieur!
a Boulogne Sur mer ce 1er. 9bre 1779.
Je prens la Liberté de vous adresser ces lingnes, pour vous supplier tres humblement de vouloir bien me prendre dans votre haute protection, pour m’aider à sortir d’une affaire laquelle je vous supplie de vouloir donner qulque attention, je m’appelle Jean Haag, je suis née à Charleston en Sud Caroline, je suis parti avec le Corsaire hase sous le Commandement du Capitaine Milgum, nous avons fait une prise angloise, et nous avons eû le malheur d’être pris par les anglois, je suis arrivé à Dunkerke, ou ayant besoin d’argent, je me suis laissé engager sur un Corsaire, ésperant qu’avec l’argent que je gangnerois pendant 4. mois, je pourrois me retourner, chez nous, on m’avoit promis 30. Sols. par jour, et comme je croyois toucher mon argent, le marchand qui m’a engagé, m’a dit, qu’il ne vouloit plus de moi et qu’il avoit assez du monde, me voila dans le plus grand embarras du monde sans argent, et sans pouvoir payer mon logement et ma table, ainsi ne sachant de quel coté me tourner, je prens la liberté de vous supplier de vouloir bien prendre sous votre protection, un de vos fideles Sujets, qui est dans un pays étranger abandonné de tout le monde et qui n’a point d’autre appui que vous, la grace que j’ose bien vous supplier c’est de vouloir bien écrire au Comissaire de la marine d’ici, et aussi de me faire avoir de l’argent pour payer mes dettes et pour faire ma route, je vous prie aussi de me faire sçavoir ou je pourrai trouver un navire de notre pays, car je sou[haite] le plutôt possible de pouvoir me rendre chez mes Compatriotes, voila monsieur l’état de mes affaires, je vous supplie de vouloir bien prendre ma cause sous votre protection en attendant j’ai l’honneur d’etre avec le plus grand respect Monsieur Votre très humble très devoué Serviteur
Jean Haag./.
 Addressed: Monsieur / Monsieur le Docteur / franclin demeurant / à Paris / à Paris
Notation: Jean Haag 9 Nov 79
